UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6487


JORGE J. SOLANO-MORETA,

                  Petitioner - Appellant,

          v.

D. R. STEPHENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02255-BO)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge J. Solano-Moreta, Appellant Pro Se. Christina Ann Kelly,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jorge   J.    Solano-Moreta,           a   federal    prisoner,      appeals

the district court’s order entering summary judgment and denying

relief    on    his    28    U.S.C.A.       §    2241     (West    2006    &   Supp.     2013)

petition, in which he challenged his loss of twenty-seven days

of good time credit after a prison disciplinary hearing officer

concluded that he had threatened to kill a guard.

               Solano-Moreta        claims       that     the     disciplinary      hearing

officer denied         him    due    process         by   relying   on     false   incident

reports.        But an inmate’s federal due process rights are not

violated by the determination of a disciplinary hearing officer

as long as there is “any evidence in the record that could

support        the      conclusion              reached      by      the        [officer].”

Superintendent         v.    Hill,    472        U.S.     445,    455-56       (1985);    see

Baker v. Lyles, 904 F.2d 925, 932 (4th Cir. 1990).                             Because the

district court was precluded from making independent credibility

assessments or reweighing the evidence against Solano-Moreta, it

properly declined Solano-Moreta’s invitation to reevaluate his

disciplinary hearing on the merits under the guise of ensuring

that it rendered him due process.                    Hill, 472 U.S. at 455.

               Solano-Moreta         also        claims     that     the       disciplinary

hearing denied him due process because it was conducted in his

absence.       But an inmate’s right to call witnesses and present

evidence in his own defense at a disciplinary hearing may be

                                                 2
overcome if it is “unduly hazardous to institutional safety or

correctional goals” to permit him to do so.                        Brown v. Braxton,

373 F.3d 501, 505 (4th Cir. 2004) (quoting Wolff v. McDonnell,

418 U.S. 539, 566 (1974)).            See also 28 C.F.R. § 541.8(e)(2)

(2013)      (permitting     inmates     to      be    present       at    disciplinary

hearings except when institutional security would be compromised

by the inmate’s presence); 28 C.F.R. § 541.17(d) (2010) (same);

Battle v. Barton, 970 F.2d 779, 782-83 (11th Cir. 1992) (holding

that   an    inmate   may   be   removed     from      his   disciplinary       hearing

where the removal is logically related to correctional goals).

             Here,    Solano-Moreta      was         removed    from      the   hearing

because     he   became     so   disruptive          that    the    hearing     officer

believed that his continued presence would be a threat to the

safety of the prison staff.              Despite Solano-Moreta’s absence,

the hearing officer reviewed the testimony of each of Solano-

Moreta’s     profferred     witnesses      in    the    presence         of   the   staff

representative whom Solano-Moreta had requested to assist him.

We agree with the district court that, on the circumstances of

this case, Solano-Moreta’s disciplinary hearing comported with

the Due Process Clause.          See Wolff, 418 U.S. at 566-67. *



       *
       To the extent that Solano-Moreta asserts that the district
court should have reviewed video footage of the disciplinary
hearing to ascertain whether he actually became so disruptive as
to justify his expulsion, we note that there is no evidence in
(Continued)
                                         3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




the record that the hearing actually was recorded or that any
such recording supports Solano-Moreta’s allegations.



                                     4